DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 9-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andle et al. (US PUB 2016/0161543), hereinafter Andle.

With respect to claims 1 and 12, Andle discloses a system for detecting electrical events in an environment (See [100] in figure 1 of Andle), the system comprising: a conductive substrate capable of intercepting electromagnetic signals from the environment (See [110] in figure 1 of Andle) across a selected spectrum of frequencies (See paragraph [0032] of Andle); a coupling mechanism configured to establish an inductively-coupled electromagnetic connection with said conductive substrate to receive at least one intercepted electromagnetic signal from said conductive substrate (See paragraph [0029] of Andle); a detector circuit including a first transforming module configured to select a first frequency from said at least one intercepted signal (See the abstract of Andle), and to convert said selected first frequency into at least one selected signal (See paragraph [0063] of Andle); and an output mechanism electrically connected to said detector circuit to receive said at least one selected signal and configured 
With respect to claim 2, Andle discloses the system of claim 1 wherein said detector circuit further comprises: a second transforming module (See [112] in figure 4 of Andle), configured to select a second frequency (See [200] in figure 4 of Andle) from said at least one intercepted signal and to convert said selected second frequency to at least one second selected signal (See the Filter [1-3] in figure 4 of Andle); and a logic module which receives the at least one selected signal and the at least one second selected signal (See [214] in figure 4 of Andle), and produces at least one output signal which is sent to said output mechanism (See the output signal of [214] in figure 4 of Andle).
With respect to claims 6 and 14, Andle discloses the system of claim 1 further comprising a protection mechanism physically connected with at least one connection of at least one piece of electronic equipment and said protection mechanism is adapted to mechanically disconnect said at least one connection when a warning signal is sent to said protection mechanism from said output mechanism (See paragraph [0063] of Andle).
With respect to claims 7, 17 and 18, Andle discloses the system of claim 1 wherein said detector circuit further comprises an enhancement module configured to shunt excess intercepted electromagnetic signal via signal-to-ground conduction (See paragraph [0018] of Andle).
With respect to claim 9, Andle discloses the system of claim 1 wherein said output mechanism comprises a data logger (See paragraph [0032] of Andle) and a digital display (See the visual output disclosed in paragraph [0063] of Andle).
With respect to claim 10, Andle discloses the system of claim 1 wherein said output mechanism comprises a communications system to transmit the warning signal (See paragraph [0063] of Andle).
With respect to claims 11 and 13, Andle discloses the system of claim 1 wherein said output mechanism qualifies said at least one output signal according to at least one test criteria to produce one 
With respect to claim 16, Andle discloses the method of claim 12 wherein said output mechanism further comprises an interconnected communications system and the method further includes the step of communicating said at least one signal to a remote station (See paragraph [0063] of Andle).

Allowable Subject Matter
Claims 3 - 5, 8, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the prior art of record neither shows nor suggests the combination of structural elements wherein a logic gate having a first input and a second input and connected to said output mechanism, said first input connected to said first transforming module and said second input connected to said second transforming module; and wherein said first input receives said at least one selected signal from said first transforming module and said second input receives said at least one second selected signal.
With respect to claim 4, the prior art of record neither shows nor suggests the combination of structural elements wherein said coupling mechanism has at least inductive and resistive frequency ranges across the selected spectrum of frequencies, and said coupling mechanism receives said at least one intercepted electromagnetic signal within said inductive frequency range.
Claim 5 depends from objected to claim 4 and is therefore also objected to.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of structural elements wherein said detector circuit further comprises an input module, wherein said input module receives said intercepted signal, producing at least one input signal and provides said at least one input signal to said transforming module, and said transforming module performs permeability tuning of said intercepted signal to produce at least one passed signal.
With respect to claim 15, the prior art of record neither shows nor suggests the combination of method steps wherein said coupling mechanism has at least inductive and resistive frequency ranges across the selected spectrum of frequencies, and said coupling mechanism receives said at least one intercepted electromagnetic signal within said inductive frequency range.
With respect to claim 19, the prior art of record neither shows nor suggests the combination of method steps wherein said detector circuit further comprises an input module; wherein said input module receives said intercepted signal, producing at least one input signal and provides said at least one input signal to said transforming module, said transforming module performs permeability tuning of said intercepted signal, producing said at least one selected signal.
With respect to claim 20, the prior art of record neither shows nor suggests the combination of method steps wherein a second transforming module, configured to select a second frequency from said at least one intercepted signal and to convert said selected second frequency to at least one second selected signal; a logic gate comprising a first and a second input and connected to said output mechanism, said first input connected to said first transforming module and said second input connected to said second transforming module; and wherein said first input receives said at least one selected signal from said first transforming module and said second input receives said at least one second selected signal and wherein said logic gate produces at least one output signal, sending said at least one output signal to said output mechanism.
Conclusion

US PUB 2012/0271564 discloses a lightning protection and detection system.
US PUB 2018/0239991 discloses a portable apparatus and method for decision 
support for real time automated multi-sensor data fusion and analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858